FILE COPY




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                          October 13, 2022

                                        No. 04-22-00410-CV

                                       ALL OCCUPANTS,
                                           Appellant

                                                  v.

                                   V&S TOTAL TRADE, LLC,
                                          Appellee

                    From the County Court at Law No. 3, Bexar County, Texas
                                Trial Court No. 2022CV01033
                         Honorable David J. Rodriguez, Judge Presiding


                                           ORDER
       This is an appeal in a forcible detainer case regarding 1619 Buena Vista St., Apt. 1B, San
Antonio, TX, 78207. Appellant appealed the trial court’s judgment, which awarded possession of
the real property to Appellee. Included in the clerk’s record on appeal is the trial court’s
judgment and a writ of possession. The record does not show that Appellant filed a supersedeas
bond to suspend the judgment. Nor does the record include a sheriff’s return, indicating the writ
of possession has been executed and possession delivered to Appellee.
        A case becomes moot if, at any stage of the proceedings, a controversy ceases to exist
between the parties. See Marshall v. Hous. Auth. of City of San Antonio, 198 S.W.3d 782, 787
(Tex. 2006). “When a tenant is no longer in possession of the property and has not superseded
the judgment of possession, [his] appeal is moot unless: (1) she timely and clearly expressed an
intent to exercise the right of appeal, and (2) appellate relief is not futile.” Stewart v. Fiesta City
Realtors, No. 04-17-00839-CV, 2018 WL 4760151, at *1 (Tex. App.—San Antonio Oct. 3,
2018, no pet.) (mem. op.). “Appellate relief is not futile if the tenant holds and asserts ‘a
potentially meritorious claim of right to current, actual possession” of the property. Id. (emphasis
in original). Issues independent of possession may be reviewable, even if the issue of possession
is moot. See Cavazos v. San Antonio Hous. Auth., No. 04-09-00659-CV, 2010 WL 2772450, at
*2 (Tex. App.—San Antonio July 14, 2010, no pet.) (mem. op.). Here, it is unclear whether
Appellant currently holds possession of the real property at issue in this appeal. It also is not
apparent from the record whether appellant holds and asserts a potentially meritorious claim of
right to current, actual possession of the property.
                                                                                           FILE COPY

        Accordingly, we ORDER Appellant to show cause in writing no later than October 28,
2022, why this appeal should not be dismissed for lack of jurisdiction. See TEX. R. APP. P. 42.3(a),
43.2(f), 44.3. If Appellant does not respond by October 28, 2022, this appeal is subject to dismissal.
All other appellate deadlines are SUSPENDED pending further order of this court.



                                                      _________________________________
                                                      Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of October, 2022.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court